2. Guinea
The next item is the debate on six motions for resolutions on the situation in Guinea.
author. - Mr President, Guinea has had a very troubled past history, with European countries being involved in one way or another in its tragic past. It was taken over by the Portuguese in the 15th century and its citizens were subjected to the European slave trade in the 16th century and beyond. In 1890, it was colonised by France. After independence in 1958, firm ties were formed with the Soviet Union. Its post-colonial period was largely dominated by presidential totalitarianism, with its rulers being backed by its admittedly rather primitive army.
Guinea, although blessed with very rich mineral deposits, including iron, aluminium, gold, diamonds and uranium, is nevertheless one of the poorest countries in the world. These minerals are being exploited by companies from Russia, Ukraine, France, Britain, Australia and Canada.
Heavy corruption of officials is well known to occur, and the governments of the countries to which such companies belong seem to care very little about the welfare of Guinea's citizens, and only start complaining about the appalling human rights situation in the country when their financial interests are disrupted or threatened.
Be that as it may, presently there is yet another dictator in power in Guinea, a young junior army officer called Captain Camara. He heads a junta that has pledged to rid the country of corruption and to improve living standards for its 10 million citizens. To this end, a 32-member National Council for Democracy and Development was set up to govern the country.
I have no idea whether Captain Camara is genuine in his endeavours, or whether he will succeed in improving matters in Guinea. One thing is certain, however: things cannot get worse than they have been for the last few decades, during which Europe and the rest of the world were happy just to sit back, watch and enjoy the benefits of the mineral exploitation of Guinea. So, although I oppose military dictatorships a priori, I can only hope that, after a short period of time, a transition to democracy might occur.
Mr President, Mr Špidla, ladies and gentlemen, on 22 December 2008, the President of the Republic of Guinea, Lanzana Conté, died at the age of 74. Over the course of that night of 22 and 23 December, his close relatives were busy making arrangements for the interim period amidst rumours of a coup d'état.
At that very moment, were they sincere, those men running a country deemed by Transparency International to be one of the most corrupt in the world and relying on a rule of law and a democracy that have never actually existed? At that very moment, were they recalling how, 24 years ago, General Lanzana Conté seized power when the father of independence in 1958, the Marxist President Sékou Touré, died in 1984? At that very moment, were they thinking that a simple officer in charge of fuel procurement for the army would be able to seize power? At that very moment, were they regretting not having worked hard enough to establish true rule of law and real democracy that would have enabled those precious elections to have been organised within 60 days, as laid down by the constitution?
If they did indeed have these regrets, Captain Moussa Dadis Camara's feelings and those of his friends were to change to remorse within a few hours. On Wednesday 24 December, the unknown captain declared himself the President of the Republic, he was cheered by thousands of Guineans and, on 25 December, he made a display of the allegiance offered by the civil government, who agreed to his ultimatum. He promised to fight corruption and to organise elections before 2010. He appointed a decent man as Prime Minister, an Egypt-based international civil servant. He happily reported that nobody in Guinea was condemning him; the opposition political parties, civil society, accepted this situation.
Should the coup d'état be condemned in these circumstances? Yes, ladies and gentlemen, we have to condemn it! The Group of the European People's Party (Christian Democrats) and European Democrats, on behalf of whom I am honoured to speak, condemns this coup d'état although we are not naïve; we know that political solutions are never simple when a country is emerging from a dictatorship. We call on you to vote in favour of the joint resolution of the six political groups.
Mr President, on 15 February 2007, we discussed the state violence of dictator Lansana Conté in Guinea as a matter of urgency. This dictator came to power following a coup d'état in 1984 and has been in power ever since. He considered that country his own private property that was of particular significance on account of its natural deposits of gold, iron and bauxite. Most parties did not take part in the elections that were organised under his control, and the official opposition that was temporarily represented in the parliament was later forced to leave.
Consequently, the trade union confederations CNTG and USTG became the main force in the fight for democracy. The presidential security force, led by the dictator's son, responded to their protest rally on 22 January 2007 by killing 59 people and wounding 150 others.
This appalling regime came unexpectedly to an end when the dictator died in December last year. The junta put a banker forward as its next Prime Minister. The question now is what exactly the military junta that subsequently took over power has made room for. Is this a step towards democracy and equality for all residents, or will this new coup d'état clear the way for a new dictator who is, once again, mainly interested in the country's natural resources and in the prospect of lining his own pockets?
The reaction from the outside world is one of confusion. The West-African cooperative bloc, ECOWAS, has condemned the latest coup d'état. The Nigerian President praises the late dictator but, fortunately, he does demand a swift transfer of power to a democratically elected government. France and Senegal, too, are applying pressure for elections to be held within a year.
My group has, over the years, always supported the demands of Guinea's democratic opposition, which still appears to be out of the game. We do not condemn the changeover of power, but we do condemn the possible continuation of a lack of democracy in the near future. There is, as yet, no reason to penalise or isolate Guinea, but we should remind the new leaders that their moment in the limelight can only be very short-lived. That country does not need another dictator, but the restoration of democracy.
Mr President, Commissioner, the time has fortunately passed when the only known way to topple a government in West Africa was by means of a military coup. While in countries which share a border with Guinea, namely Sierra Leone, the Ivory Coast, Senegal or Liberia, a political thaw is taking place, military regimes have collapsed and a young democracy is emerging, Guinea remains stuck in the past. The late President Conté himself seized power in a military coup, and now there is a sense of déjà vu. Twenty-four hours after the President's death was announced, the military seized power in Guinea and suspended the constitution.
The only good news is that the coup has been condemned by other African states and by the African Union. Further European Union aid for Guinea must undoubtedly be linked to re-establishing constitutional order and calling presidential elections as soon as possible. Independent international organisations should observe the election process and monitor the fairness of these elections. If Captain Camara wants, even in the slightest, to be a Guinean Obama, then corruption and poverty in that country would have to be radically reduced.
Mr President, the day after the death of President Lansana Conté, on 23 December 2008, a military junta, led by Captain Camara, took power in Guinea, suspending the constitution and the right to political activity and dissolving the government. The junta has declared war on corruption and intends to hold presidential elections by December 2010, although previous legislation had, until that point, stipulated that elections must be held 60 days after the end of a term.
However, one cannot fail to notice that the population of Guinea supports the new government. On 29 December, the African Union suspended Guinea's membership, giving the country six months to re-establish constitutional order. The European Parliament should call on the Guinean government to re-establish civil law and to hold democratic presidential elections as soon as possible. I hope that the European Commission will provide humanitarian aid to the civilian population and begin a process of dialogue with the government of Guinea.
Mr President, President Lansana Conté was the archetypal African strong man, a corrupt dictator who ruled the people of Guinea with an iron fist. In fact, Guinea has never enjoyed true democracy in its half-century of independence.
The death of Mr Conté offered an opportunity for Guinea to turn the page but any hopes of transition to genuine democracy were extinguished by the military coup. Predictably, the African Union's response to the coup has been lamentably lacklustre. The AU cannot expect to be taken seriously internationally while it continues to prevaricate and procrastinate. Why should we in the West go to such lengths to address this issue when African governments appear so indifferent?
The EU should consider invoking the provisions of the Cotonou Agreement relating to sanctions. Captain Camara and the coup leaders need to understand that the EU expects certain basic standards of governance in return for a trade-and-aid relationship. Guinea's only path to prosperity is through democratic, civilian government.
(PL) Mr President, Commissioner, we have before us another case where a group of officers has seized power. Military juntas behave in a similar way: first there are arrests, then the constitution is suspended, and later there is an announcement that democratic elections will be called. In this case, the elections are to be held in two years' time. However, in practice, the officers start to exercise power and find that they like it. This then leads to social oppression and revolts, as well as violations of human rights and democratic principles. We have reason to suspect that the same might happen in Guinea, although we all hope that things will be different this time, that events will take a turn for the better and that the outcome will be more positive.
I think that the announcement made by the Economic Community of West African States and the African Union that they were suspending Guinea's participation in their work exerts a certain pressure and appeals to common sense. I think that, in view of the social situation, i.e. the constantly falling per capita income, the European Union, and therefore the European Commission, will also take appropriate and considered, but also courageous, action to ensure that normality returns to this country as soon as possible, for the good of its people, and in order to prevent genocide and human rights violations.
(LT) Today we are discussing the coup d'etat in Guinea, one of the most corrupt countries in Africa. In addition, the social and economic situation in Guinea is unenviable, people's living conditions are extremely harsh, there is a lack of basic foodstuffs, human rights are blatantly violated and all this creates an environment favouring a seizure of power by illegal means.
On the other hand, we know very well that seizures of power by means of a military coup have become a tradition in Guinea. Parliamentary elections were not called when the term of the National Assembly ended two years ago. All this undoubtedly is of concern to the international community. In any country, such a situation sooner or later leads to rioting, instability and often also the spilling of blood.
Therefore, I agree entirely with the resolution we are debating, which urges the organisation of parliamentary and presidential elections, the observance of international standards and help from the African Union and the Economic Community of West African States. In addition, freedom of the press, speech and assembly must be guaranteed before the elections, otherwise the elections will become an electoral farce.
(PL) Mr President, the coup d'etat in Guinea has followed the same pattern as the majority of similar coups in Africa and on other continents. It took place immediately after the death of President Conté, who came to power following a coup 24 years earlier. The economic and political situation in this extremely poor country incites the people to protest. These protests are then pacified by the armed forces, which consolidate a corrupt government and the division of the country into those who prosper and those who are dying of hunger.
The fact that the African Union and the African Economic Community has suspended relations with the junta is a positive step in this case. External pressure might force the junta to call democratic elections. The lesson to be learned from this situation is that, in order to support democracy in Africa, the African Union needs an action plan, which would prevent coups that result in enormous losses for the citizens of this poor region of the world. I support this Resolution.
Mr President, ladies and gentlemen, the news of the death of Guinean President, Lansana Conté, which arrived on the morning of 23 November 2008, was followed several hours later by a military coup led by a junta which established a National Council for Democracy and Development and which declared the suspension of the constitution and the dissolution of government institutions.
The European Commission wholeheartedly supports the declaration of the EU Presidency condemning this violent takeover of power and calling on the authorities in Guinea to return to civilian, constitutional and democratic government as quickly as possible. The positive reception accorded to the military regime by the Guinean public, especially by political parties and trade unions, clearly shows that the standard of living for the Guinean people has deteriorated so much that even a military coup is viewed as a change for the better and as an event creating optimism for the future. It also shows that the former regime had lost the trust of the Guinean people to such an extent that they preferred the government to be taken over by military units rather than official successors.
In this confused situation, it is important to welcome the rapid and effective initiatives undertaken by the Economic Community of West African States (ECOWAS) and its chairman, Mr Chambas, as well as the determination and decisiveness of the Community and the African Union, which have suspended Guinea's membership in their organisations and have condemned the violent takeover of power. The Commission is determined to support the efforts of ECOWAS and the African Union and to support their efforts to enable the quickest possible return to a civilian, constitutional and democratic government through free and transparent elections.
The challenge facing the international community in the following months is to support Guinea in its transition to democracy and in the arrangement of free and democratic elections for a law-making assembly and a president.
Ladies and gentlemen, as you know, in March 2004, following elections which did not respect democratic principles and which violated fundamental elements of the Cotonou Agreement, we decided to begin consultations between Guinea and the European Union under Article 96 of the Agreement. Progress was achieved in the following areas: general elections to follow in 2006, media liberalisation, election system changes to be carried out jointly by the government and the opposition and improvements to the macroeconomic framework.
We are not losing hope. We firmly believe that the election process which was started in October last year can be successfully resumed. Currently, a joint mission of the Presidency and the Commission is leaving for Guinea this Wednesday. The mission includes groups from ECOWAS and the African Union and its aim will be to assess the situation in the country and to propose appropriate measures for supporting Guinea in its transition to democracy.
The debate is closed.
The vote will take place at the end of the debates.